

114 S1399 IS: Small Business Expensing Act of 2015
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1399IN THE SENATE OF THE UNITED STATESMay 20, 2015Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend and increase expensing
			 limitations, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Small Business Expensing Act of 2015. 2.Expensing certain depreciable business assets for small business (a)In general (1)Dollar limitationSection 179(b)(1) of the Internal Revenue Code of 1986 is amended by striking shall not exceed— and all that follows and inserting shall not exceed $1,000,000..
 (2)Reduction in limitationSection 179(b)(2) of such Code is amended by striking exceeds— and all that follows and inserting exceeds $2,500,000.. (b)Computer softwareSection 179(d)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended by striking , to which section 167 applies, and which is placed in service in a taxable year beginning after 2002 and before 2015 and inserting and to which section 167 applies.
 (c)ElectionSection 179(c)(2) of the Internal Revenue Code of 1986 is amended— (1)by striking may not be revoked and all that follows through and before 2015; and
 (2)by striking irrevocable in the heading thereof. (d)Qualified real propertySection 179(f) of the Internal Revenue Code of 1986 is amended—
 (1)by striking beginning after 2009 and before 2015 in paragraph (1); and (2)by striking paragraphs (3) and (4).
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.